Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 16/611,657 (Publication No. 20200169315) filed 11/07/2019 as originally filed claims 1-37 and 64-66 presented for examination, and claims 38-63 are cancelled.
Allowable Subject Matter

     Claims 1-37 and 64-66 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Reynolds (Reynolds et al., U.S. Patent No. 6704592) teaches a communication system for use in Magnetic Resonance Imaging (MRI) procedure includes a first communication unit positioned within a shielded housing on an interior side of the isolation barrier, the first communication unit includes first receiver and first transmitter, the communication system also includes second communication unit positioned on an exterior side of the isolation barrier, the second communication unit includes second receiver and second transmitter, the first communication unit is in connection via optical cabling with a first light transmitting device positioned on an  (e.g., Abstract).      However, Reynolds does not expressly teach the following underlined limitations:      A magnetic resonant imaging and communication system comprising: a magnetic resonance scanner having an operating frequency range; an electromagnetically shielded enclosure defining a scanner room, the scanner room containing said magnetic resonance scanner; said electromagnetically shielded enclosure comprising an RF attenuating window having an internal window surface facing inside the scanner room and an external window surface facing outside the scanner room; and a wireless bridge for relaying wireless signals across said RF attenuating window, said wireless bridge comprising: a first RF communication device located inside the scanner room, said first RF communication device comprising a first transceiver operably connected to a first antenna; and a second RF communication device located outside the scanner room, said second RF communication device comprising a second transceiver operably connected to a second antenna; wherein said first RF communication device and said second RF communication device are configured for wireless transmission of communication signals therebetween through said RF attenuating window within a wireless bridge frequency band that lies above the operating frequency range of said magnetic resonance scanner; as disclosed in independent claim 1.       A wireless communication system for communication through an RF attenuating window of a scanner room of a magnetic resonance scanning system, the wireless communication system comprising: a first RF communication device comprising a first transceiver operably connected to a first antenna; a second RF communication device comprising a second transceiver operably connected to a second antenna; wherein said first RF communication device and said second RF communication device are configured for wireless transmission within a wireless bridge frequency band that lies above 2 GHz, such that said first RF communication device and said second RF communication device form a wireless bridge when positioned on opposing sides of the RF attenuating window of an electromagnetically shielded enclosure that encloses the scanner room of a magnetic resonance scanner; wherein said first RF communication device and said second RF communication device are configured such that when said first RF as disclosed in independent claim 37.       A magnetic resonant imaging and communication system comprising: a magnetic resonance scanner having an operating frequency range; an electromagnetically shielded enclosure defining a scanner room, the scanner room containing said magnetic resonance scanner; said electromagnetically shielded enclosure comprising an RF attenuating region that is attenuating, yet partially transmissive, to electromagnetic waves within an operational bandwidth of the magnetic resonance scanner; and a wireless bridge for relaying wireless signals across said RF attenuating region, said wireless bridge comprising: a first RF communication device located inside the scanner room, said first RF communication device comprising a first transceiver operably connected to a first antenna; and a second RF communication device located outside the scanner room, said second RF communication device comprising a second transceiver operably connected to a second antenna; wherein said first RF communication device and said second RF communication device are configured for wireless transmission of communication signals as disclosed in independent claim 64.       For these reasons, independent claims 1, 37, and 64 are allowed.  Claims 2-36 are dependent of independent claim 1 and are allowed for the same reasons set forth in independent claim 1, claims 65-66 are dependent of independent claim 64 and are allowed for the same reasons set forth in independent claim 64.  
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

January 29, 2022